Citation Nr: 0013888	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991 and Supp.1999) for urinary incontinence and 
recurrent urinary tract infections secondary to a February 
1990 hysterectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to May 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

At the time of her July 1996 personal hearing, the veteran 
raised the issue of increased compensation under38 U.S.C.A. 
§ 1151 for vesicovaginal fistula.  The RO has not addressed 
this issue in the first instance.  Therefore the issue is 
referred to the RO for appropriate action and initial 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record that the 
veteran suffered additional disability as the result of VA 
medical treatment.


CONCLUSION OF LAW

The claim for compensation benefits for urinary incontinence 
and recurrent urinary tract infections under the provisions 
of 38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records, dating from January 1990 to July 1997 
show that the veteran initially complained of urinary 
incontinence and frequent urinary tract infections (UTI) in 
February 1990, prior to her surgery.  She was found to have a 
uterine prolapse and underwent a vaginal hysterectomy with 
anterior and posterior repair that some month.  She developed 
a vesicovaginal fistula as a result of the first surgery and 
underwent a vesicovaginal fistula repair in June 1990.  The 
veteran had cystoscopy surgery in November 1991.

An October 1993 VA consultation report reflects that the 
veteran had not had any problems with her fistula or a 
chronic leak since the June 1990 surgery.  She did experience 
some stress, urgency and incontinence occasionally.  At the 
time of the examination, she complained of frequent UTI's 
that required daily antibiotic prophylaxis.  She had 
premature menopause at age 35 and had not had any hormone 
replacement therapy.  The examiner found no evidence of 
stress incontinence with coughing.  The examiner diagnosed 
status post-vaginal hysterectomy with complicating 
vesicovaginal fistula that had since been repaired.  The 
examiner opined that the fistula was not causing symptoms at 
that time and that the current recurring UTI's might be 
related to the cystocele.  The examiner further opined that 
the veteran's premature menopause was a factor in her stress 
and urgency incontinence.

During her July 1996 personal hearing, the veteran testified 
that she believed that her recurrent UTI's and urinary 
incontinence were a direct result of her February 1990 
hysterectomy operation.  She further testified that she had 
not experienced any incontinence or UTI's prior to the 
operation.  She felt that her June 1990 surgery did not 
correct her incontinence problem.  She stated that, although 
it had initially resolved, it began again in 1992.  She first 
began to experience bladder infections in 1993.  The veteran 
used "Depends" and used antibiotics daily as a prophylaxis 
for UTI's.  She admitted that several physicians had not 
commented on the etiology of her urinary incontinence or 
UTI's.  

A September 1998 VA genitourinary examination report contains 
the veteran's relevant history and reflects that she 
complained of stress and urge incontinence as well as 
frequent UTI's at the time of the examination.  She had last 
used antibiotics in July 1997.  The examiner noted that the 
veteran had given birth to eight children, three of whom were 
over eight pounds.  One baby was ten pounds.  After her last 
child's birth, she never again started her menses and had 
been on sporadic hormone therapy.  The examiner diagnosed 
urinary stress and urge incontinence and recurrent UTI's.  
The examiner opined that it was less likely than not that the 
veteran's incontinence and UTI's were caused by either of the 
VA surgeries.  In support of these opinions, the examiner 
noted that there was documentation in the medical record that 
the veteranhad experienced stress incontinence prior to the 
initial surgery and that this was quite common in patients 
with pelvic relaxation such as she had.  The examiner further 
opined that the number of deliveries the veteran had, as well 
as the size of the infants, plus the long period she was 
without benefit of endogenous or exogenous estrogens, all 
contributed to the development of urinary stress 
incontinence.  The examiner noted that the urge incontinence 
and UTI's did not start until 1993, three years after the two 
surgeries, and opined that they would have had a much earlier 
onset had they been directly related to the surgeries.  Urge 
incontinence and recurrent UTI's were common in the veteran's 
age group, it was stated, and the examiner indicated they 
were more likely a result of the other factors previously 
discussed than the surgeries.

Analysis

The threshold question to be answered with respect to this 
appeal is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the veteran further in the 
development of facts pertinent to the claim.  Id.  After a 
careful review of the record, the Board finds that the claim 
for service connection for urinary incontinence and UTI's 
under the provisions of 38 U.S.C.A. § 1151 is not well 
grounded.  

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability(a 
medical diagnosis); of VA treatment(medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability(medical evidence).  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) and Jones(James O.) v. West, 12 
Vet. App. 460 (1999).

When any veteran suffers an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
dependency and indemnity compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service connected. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1999).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" 
are those which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  38 C.F.R. § 3.358(c).  

The appellant is not required to show fault or negligence in 
medical treatment.  Essentially, the Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply requires 
a causal connection between VA medical treatment and 
additional disability but that not every additional 
disability is compensable.  Brown v. Gardner, 115 S.Ct. 552 
(1994).

The Board notes that effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended such that VA negligence would generally have 
to be shown for a claimant to obtain compensation under the 
statute.  This amendment, however, does not apply to cases 
filed prior to the effective date.  Pub. L. No. 104- 204, § 
422(a)-(c) (1996).  The amended statute is less favorable to 
the veteran's claim; however, since the claim was filed prior 
to October 1, 1997 (the claim was filed in May 1993), it will 
be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97.

In this case, the veteran contends that the February 1990 VA 
surgery resulted in her subsequent urinary incontinence and 
UTI's.  Significantly, however, the veteran has not presented 
any competent medical evidence showing that her urinary 
incontinence and UTI's were the result of VA's treatment in 
February 1990.  Data recorded for clinical purposes during 
the veteran's February 1990 hospitalization prior to surgery, 
set forth a preexisting history of urinary incontinence and 
UTI's.  While the veteran is competent to provide evidence of 
symptoms she experiences, she is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Where a determinative issue involves medical causation or a 
medical diagnosis, is the result of VA treatment or VA 
failure to treat and is the proximate cause of the veteran's 
disability or aggravated the veteran's disability, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
noted previously, the veteran has provided no competent 
medical opinion linking her urinary incontinence or UTI's in 
any way to her February 1990 or June 1990 surgeries.  In this 
regard, the Board notes that several treatment records record 
the veteran's history linking her incontinence and UTI's to 
her surgery; however, evidence which is simply information 
recorded by a medical examiner unenhanced by any additional 
medical comment by that examiner does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Indeed, the October 1993 and September 
1998 examiners' opinions are against her claim.  Therefore, 
without competent evidence supporting a nexus between VA's 
treatment and the veteran's incontinence and recurrent UTI's, 
the benefit sought on appeal must be denied.  Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (Compensation is to be 
awarded for an increase in disability that is the result of 
action by VA, and not from a coincidental event.)  
Accordingly, the Board finds that the veteran's claim of 
entitlement to compensation for urinary incontinence and 
recurrent UTI's, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, is not well-grounded.


ORDER

The veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for urinary 
incontinence and recurrent UTI's, having been found not to be 
well grounded, is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

